DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election of Group II, claims 36-43 in the reply filed on 11/25/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-3, 6-9, 12-13, 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/25/2020.
	The withdrawn claims as provided lack the proper status identifier.  Claims not elected for prosecution should read: “1. (withdrawn)” or, if amended “1. (amended, withdrawn).  This must be corrected in the next response.
	The drawings as filed are suitable to the Examiner, with the exception of Fig 1B-2, which fails to set forth the required SEQ ID NO, and a review of the brief description of drawings did not appear to recite the required SEQ ID NO. (See nucleotide sequence disclosure requirements, below.)
	The IDS statements filed 2/4/2019 and 2/27/2020 have been entered and considered.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless 
	This application is a National Stage filing under 35USC371.  This application claims priority to 3 US provisional applications, and the related PCT/US2017/045583 filed 8/4/2017. The examiner has reviewed all related files and documents, such as the ISR, 237 and Written Opinion.
Acknowledgment is made of applicant's claim for foreign priority based on applications filed in the US on 8/5/2016 (62/371660) and 8/9/2016 (62/372616). It is noted, however, that applicant has not filed a certified copy of the provisional US application as required by 37 CFR 1.55.
	A certified copy of the provisional priority document US 62/481,561, filed 4/4/2017, has been provided by the IB.
Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact 
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.

Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - Sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for sequences must appear either in the drawings or in the Brief Description of the Drawings.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

Specific deficiency – The "Sequence Listing" has not been entered into the application because the amendment does not direct entry of either the "Sequence Listing" or the required Incorporation by Reference paragraph into the application.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. see at least p 25.
Applicant is encouraged to review the specification for other errors that could be corrected at this time.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Such claim limitation(s) is/are: “b) filtering by the at least one computer processor the sequence data from a training set based on (three parameters and a reference pattern) in claim 36.
“c) generating by the at least one computer processor a Bayesian non-homogenous Hidden Markov Model using the parameters…above to predict DNA methylation patterns…” in claim 36.
“e) generating by the at least one computer processor from the sample sequence data, data corresponding to (i-iii)” in claim 36.
“f) determining by the at least one computer processor using the Bayesian non-homogenous Hidden Markov Model using the parameters i)-iii) in step e above, the predicted DNA methylation pattern…in the sample” in claim 36.
“wherein the predicted DNA methylation of the cfDNA is deconvoluted by the at least one computer processor using a non-overlapping window analysis and quadratic processing to obtain the tissue of origin” in claim 37.
“the method identifies the binary methylation status at each CpG in each DNA fragment” in claim 43.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36-43 are rejected under 35 USC 112(b) or 35 USC 112, second paragraph, as they fail to particularly point out and distinctly claim the subject matter which applicant regards as his invention.  
generic placeholder term is “using at least one computer processor” and the specialized function is the remainder of the quote or referenced section of the claim.
Claim limitation “b) filtering by the at least one computer processor the sequence data from a training set based on (three parameters and a reference pattern)” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The claim fails to particularly point out and distinctly claim the structures, algorithms, or step-by-step procedures required to create the specific filter(s) using the three listed parameters and the reference to apply to the training set of data.  It is unclear what is to be “filtered” as “filters generally means “screens out” or “removes” and not calculating the fragment length of each individual DNA fragment…  etc. The specification provides results based language which fails to set forth the required structures. Example 1: fragmentation differences… at pages 19-20 summarize certain correlations made with experimental and reference data, however no specific structures, algorithms or step-by-step procedures are provided. The section “data pre-processing” at pages 25-26 recite various computer programs by name, some with an associated reference.  However, the particular parameters, features, and algorithms executed by these programs is not provided (examples: Bis-SNP, “cpgmultimetricsstats.java”). Without such details, one of skill would not be apprised of the particular data, parameters and algorithms required to perform this function.  While the claims are read in light of the specification, limitations from the specification cannot be read into the claims.

Claim limitation “e) generating by the at least one computer processor from the sample sequence data, data corresponding to (i-iii)” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The claim fails to particularly point out and distinctly claim the 
Claim limitation “f) determining by the at least one computer processor using the Bayesian non-homogenous Hidden Markov Model using the parameters i)-iii) in step e above, the predicted DNA methylation pattern…in the sample” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The claim fails to particularly point out and distinctly claim the structures, algorithms, or step-by-step procedures required to apply the sample data to the model to make the actual predictions of methylation patterns.  This limitation appears to require elements from Example 2 p20 as already addressed.  No structures, algorithms or program steps which make up the ccInference pipeline are provided, and the summary of the process merely provides results based language which fails to provide any actual details.  The section on Model development and training at page 25 fails to provide the details on the predicted model, as set forth above. Similarly, Examples 3 and 4 fail to provide specific summaries of statistical techniques without details, and refer to either unprovided references or unprovided files.  (Multivariate mixture Gaussian distribution, Viterbi decoding, Jensten 2015 genome biology, “Kmeanspluslearner.java”, Kullback-leibler distance, ccInference, WGBS bam file, ground truth methylation binary states, aggregating binary methylation states, “predicted methylation level is calculated as described in 3.2” etc.) Without such details, one of skill would not be apprised of the particular data, parameters and algorithms required to perform this specialized function.  While the claims are read in light of the specification, limitations from the specification cannot be read into the claims.
Claim limitation “wherein the predicted DNA methylation of the cfDNA is deconvoluted by the at least one computer processor using a non-overlapping window analysis and quadratic processing to obtain the tissue of origin” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, 
Claim limitation “the method identifies the binary methylation status at each CpG in each DNA fragment” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The claim fails to particularly point out and distinctly claim the structures, algorithms, 
MPEP 2181.II.B: “For a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b) (b). See Net MoneyIN, Inc. v. Verisign. Inc., 545 F.3d 1359, 1367 (Fed. Cir. 2008).”
“To claim a means for performing a specific computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to pure functional claiming. Aristocrat, 521 F.3d 1328 at 1333, 86 USPQ2d at 1239.”
“Mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting "software" without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239...”
Therefore, claims 36-43 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claims 36-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description invention.
These limitations as set forth above are being interpreted as invoking  “b) filtering by the at least one computer processor the sequence data from a training set based on (three parameters and a reference pattern) in claim 36. “c) generating by the at least one computer processor a Bayesian non-homogenous Hidden Markov Model using the parameters…above to predict DNA methylation patterns…” in claim 36.“e) generating by the at least one computer processor from 
The specification was probed for the presence of specific algorithms, structures or step-by-step limitations which carry out the listed specialized function.  
With regard to step b) the specification provides results based language which fails to set forth the required structures for filtering the data based on the three listed parameters. Example 1: fragmentation differences… at pages 19-20 summarize certain correlations made with experimental and reference data, however no specific structures, algorithms or step-by-step procedures are provided. The section “data pre-processing” at pages 25-26 recite various computer programs by name, some with an associated reference.  However, the particular parameters, features, and algorithms executed by these programs is not provided (examples: Bis-SNP, “cpgmultimetricsstats.java”).
With regard to step c) the specification fails to disclose and specifically link any structures, algorithms, or step-by-step procedures required to generate the model as required such that it is able to predict DNA methylation patterns.   Example 2: the scheme of ccInference pipeline… at page 20 provides a summary of an referenced program (ccInference), and refers to fig 11, which is a flow chart which merely restates the results based language, and does not actually disclose the program steps. In “model development and training” at page 25, a single 
With respect to step e) the specification fails to provide the structures or algorithms required to identify and calculate each required parameter for each limitation such that it can be applied to the model in the next step.  It appears from the specification that perhaps “K-means initialization method for HMM model” is required, however the “details are implemented in KMeansPlusLearner.java” according to page 27.  The examiner was unable to find such a file in the disclosure, therefore its details are unknowable.  
With regard to step f) the disclosure lacks the structures, algorithms, or step-by-step procedures required to apply the sample data to the model to make the actual predictions of methylation patterns.  This limitation appears to require elements from Example 2 p20 as already addressed.  No structures, algorithms or program steps which make up the ccInference pipeline are provided, and the summary of the process merely provides results based language which fails to provide any actual details.  The section on “Model development and training” at page 25 fails to provide the details on the predicted model, as set forth above. Similarly, Examples 3 and 4 fail to provide specific structures or program steps for the specialized function.  Pages 25-27 set forth summaries of certain statistical calculations, and some cite a reference, or file.  The “Bayesian non-homogenous Hidden Markov Model” is described by referring to the model of “Rabiner 1989 at Jahmm framework with some adaptations” and then “all details are implemented in “ccBayesianNhmmv5.java”.  The examiner was unable to identify a file of that name or its disclosures in the application. There is not a full citation of the reference cited as “Rabiner 1989” summaries of statistical techniques without details, and refer to either incomplete reference citations or unprovided files.  (“Multivariate mixture Gaussian distribution”, “Viterbi decoding”, “Jensten 2015 genome biology”, “Kmeanspluslearner.java”, “Kullback-leibler distance”, “ccInference”, “WGBS bam file”, “ground truth methylation binary states”, “aggregating binary methylation states”, “predicted methylation level is calculated as described in 3.2” etc. note: no section 3.2 is clearly identified in this disclosure).
With respect to dependent claim 37, The disclosure lacks the structures, algorithms, or step-by-step procedures required to deconvolute the predicted methylation pattern of the sample.  Merely reciting statistical techniques by name is not a specific disclosure and claiming of the particular algorithms, parameters, and steps required in the deconvolution.  Examples 5-8 at page 21-23 allegedly discloses deconvolution, and identification of tissue of origin.  However the details on the deconvolution are lacking.  A reference is made to “based on somatic alterations using established methods ABSOLUTE (carter et al 2012)”, “ccInference (Adalsteinsson 2017)”, “ichorCNA (Adalsteinsson 2017)”, however this is not an adequate disclosure of the specific algorithms, parameters and steps required to achieve deconvolution.  Pages 28-29 disclose sections for “differential methylation region analysis (DMR)”, and “Tissue deconvolution mapping”.  The sections refer to “DSS (Wu 2015 NAR)”, “the function callDMR with default parameter”, “Lay & Liu 2015 Genome Res”, “quadratic programming was utilized to solve the constrained optimization problem (Sun, PNAS)”, the “reference methylome were incorporated as 
With respect to claim 43, The disclosure lacks the structures, algorithms, or step-by-step procedures required to identify the binary methylation status.  The claim fails to set forth how the determination is to be made, and the specification fails to specifically link any structures, algorithms or step-by-step procedures by which this is obtained.  
With respect to the various incomplete citations, they cannot be relied upon to provide support for critical limitations of the claims.  The specification has a statement that the priority documents are all incorporated by reference (p1), a paragraph at page 6 incorporates certain basic texts or disclosures by reference, p16 specifically incorporates a PCT filing for support for ultra-low pass sequencing, and page 18 specifically incorporates references disclosing routine and conventional techniques.  No other specific incorporation by reference statements are present with respect to the listed incomplete reference citations or files, but the final paragraph of the specification attempts to incorporate all patents and publications mentioned in the specification.
Merely referring to a flow chart, program name, file name, or reference citation is not adequate support for claims comprising the above listed limitations.  The specification must provide a specifically linked structure, algorithm or set of step-by step procedures which carry out the intended limitation.  MPEP 2181: “merely referencing a specialized computer (e.g., a "bank computer"), some undefined component of a computer system (e.g., "access control manager"), "logic," "code," or elements that are essentially a black box designed to perform the recited function, will not be sufficient because there must be some explanation of how the 
Further, the actual steps of how the algorithms is applied, in terms of data, parameters, adjustments et al. are required.  MPEP 2181:”The specification must explicitly disclose the algorithm for performing the claimed function, and simply reciting the claimed function in the specification will not be a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps. Blackboard, 574 F.3d at 1384, 91 USPQ2d at 1492...”
As set forth in MPEP 2181 III, The inquiry “does not turn on whether a patentee has ‘incorporated by reference’ material into the specification relating to structure, but instead asks first ‘whether structure is described in the specification, and, if so, whether one skilled in the art would identify the structure from that description.” (Default Proof Credit Card System v Home Depot U.S.A. Inc., 412 F.3d 1291, 75 USPQ2d 1116 (Fed Cir 2005).” To determine an art recognized definition for specific bioinformatics processes, a search of the literature for some of the program names or authors around the time of filing of the current application provides at least the following references: Sun et al. (2015) Base resolution methylome profiling: considerations in platform selection, data preprocessing and analysis. Epigenomics 7(5) 813-828. Sun reviews details of various platforms and workflows related to methylome profiling, including WGBS DNA sequencing, RRBS, GenomeStudio, SQN, SWAN, BMIQ, Bismark, BS-Seeker2, BSMAP, MethylQA, BSeQC, Beta value versus M value, IMA, BSmooth, BIseq, methylkit, Bump-hunting, MOABS, Methylsig, Radmeth, as well as study design considerations and platform considerations.  Sun discusses in depth why the details of each portion of the From Peer-Reviewed to Peer-reproduced in scholarly publishing: the complementary roles of data models and workflows in Bioinformatics. PLOS ONE Vol 10, No 7, e0127612. Gonzalez-Beltran reviews types of bioinformatics data models, publications and bioinformatics workflows useful in bioinformatic data analysis, and suggests ways to improve these processes to achieve more accurate and highly reproducible results. For any one published bioinformatics workflow, Gonzalez-Beltran notes that “even deposition of the data and the software required to perform the analysis in an open repository does not guarantee reproducibility...we found issues with reproducing the actual results...” (page 3, first full paragraph). Five main categories for the problems identified in reproducing results of a published workflow on a published dataset are set forth on page 10: “it is not a lack of contributions or efforts by authors that hampers reproducible research practice. Rather, it is a lack of understanding of what needs to be provided to make this vision materialize. It also identifies a need to develop instructions for authors that go beyond traditional narrative papers. Our work revealed several distinct reasons leading to reproducibility collapse, even when software and data are available. These can be cast into the following categories:
1.    ambiguities in resource identification,
2.    absence of computer readable descriptions of inputs, computational workflows and

3.    absence or limitation of available computational resources,
4.    absence of identification of main elements in terms of experimental design such as predictor and response variables
5.    limitation of depth and breadth of semantic artefacts, disambiguating unclear meaning of experimental elements.”
Therefore, it appears there is no singular prior art accepted definition by one of skill in the art of the named processes or programs, and that additional information beyond named programs is required for successful reproduction of published results. This supports the assertion that mere listing of named programs which may or may not work together, along with a dataset or without a specific dataset is not adequate written support for performing the workflow or overall methods of the claims. The Examiner would further suggest that the incomplete citations referred to above cannot be looked to to provide any of that information, as the exact publication is not provided.
The examiner performed a google scholar search for, as an example, “Adalsteinsson 2017)” which is the only information recited in several places.  The first page of results returned 10 different publications with an author of Adalsteinsson, and a publication year of 2017.  Nearly 5 full pages of citations are returned from that search.  Some dates are before the filing of the PCT, some after. There is very little way for the examiner to determine exactly which paper is intended for incorporation, even if adding initials for a first name (V or VA), and “cfDNA” are provided. (Google scholar search returns at least 7 different papers from 2017, plus a meeting abstract by V or VA Adalsteinsson, with the added term cfDNA).  This is merely one example of 
MPEP 2181.II.B: “For a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b) (b). See Net MoneyIN, Inc. v. Verisign.Inc., 545 F.3d 1359, 1367 (Fed. Cir. 2008).” 
“To claim a means for performing a specific computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to pure functional claiming. Aristocrat, 521 F.3d 1328 at 1333, 86 USPQ2d at 1239.”
“Mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting "software" without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C.
112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239...”
“When a claim containing a computer-implemented 35 U.S.C. 112(f) claim limitation is found to be indefinite under 35 U.S.C. 112(b) for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function, it will also lack written description under 35 U.S.C. 112(a). See MPEP § 2163.03, subsection VI.”
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


	
	Claims 36-43 meet patent eligibility as any abstract limitation or judicial exception is practically applied in a specifically trained machine learning model, providing a specific machine, and requiring the particular computer interactions with the data to achieve the results.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 36-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shendure (WO/2016/015058) in view of Lo et al (US 2015/0011403), further in view of Chong et al (US 2014/0142942).
	Note: the only priority document that discloses and supports the claimed invention is 62/481,561, filed 4/4/17.  Priority to the filing dates of 8/5/16 and 8/9/16 is denied, as those disclosures fail to support the claims.
With respect to claim 36, Shendure teaches a computer-implemented method, comprising:(a)    receiving, by at least one computer processor executing specific programmable instructions configured for the method (para [0560]; "Any of the software components or functions described in this application may be implemented as software code to be executed by a processor using any suitable computer language"), sequence data (para [0164]; "The cell-free methylation profile can be determined by receiving sequence reads from a sequencing of the cell-free DNA, where the methylation information is obtained with the sequence reads. The cell-free methylation profile can be determined in a same manner as the cellular methylome");

(b)    filtering (para [0232]; "in one embodiment, candidate DMRs [i.e. differentially methylated regions] were selected by further filtering"), by the at least one computer processor (para [0560]), the sequence data based on the following parameters: (i) the fragment length of each individual DNA fragment within the plurality (para [0258]; "Specifically, the mean methylation density was determined for each fragment length ranging from 50 bp up to 180 bp for sequenced reads covering at least 1 CpG site"); (ii) the fragment coverage (para [0088]; "The coverage of the CpG sites in the genome ranged from 81% to 92% for the samples obtained");
(iii) the distance to fragment end (para [0254]; "Paired-end sequencing (which includes sequencing an entire molecule) for both ends of each DNA molecule was used to analyze each sample in this study. By aligning the pair of end sequences of each DNA molecule to the reference human genome and noting the genome coordinates of the extreme ends of the sequenced reads, one can determine the lengths of the sequenced DNA molecules"); and (iv) a reference methylation pattern (para [0040]; FIG. 29A is a plot 2900 showing the distribution of the methylation densities in reference subjects; para [0163]; "The reference methylation densities can be determined from multiple samples, where a mean level (or other statistical value) of the different methylation densities at a locus can be used as the reference methylation density at the locus");
(c)    generating, by the at least one computer processor, to predict DNA methylation patterns from DNA sequence reads (para [0525]; "In addition to determining whether an organism has cancer or not, embodiments can identify a type of cancer associated with the sample. This identification of cancer type can use patterns of global hypomethylation, CpG island hypermethylation.");
(d)    receiving, by at least one computer processor executing specific programmable instructions configured for the method, sequence data, wherein the sequence data is obtained from cell free DNA or genomic DNA isolated from a biological sample obtained from a subject (para [0164]; 'The cell-free methylation profile can be determined by receiving sequence reads from a sequencing of the cell-free DNA, where the methylation information is obtained with the sequence reads. The cell-free methylation profile can be determined in a same manner as the cellular methylome"), wherein the gDNA has been contacted with an enzyme (para [0162]; "the use of methylation-sensitive restriction enzymes followed by sequencing");
(i) the fragment length of each individual DNA fragment within the plurality (para [0254]); (ii) the fragment coverage (para [0088]); and (iii) the distance to fragment end (para [0254]); and
(f)    determining, by the at least one computer processor, using the parameters (i) to (iii) in step (e) above, the predicted DNA methylation pattern of the cfDNA or gDNA in the biological sample (para [0525]; "In addition to determining whether an organism has cancer or not, embodiments can identify a type of cancer associated with the sample. This identification of cancer type can use patterns of global hypomethylation, CpG island hypermethylation.").

Shendure does not teach use of sequence data from a training set, or (c) generating, by the at least one computer processor, a Bayesian non-homogenous Hidden Markov Model, using the parameters (i) to (iv) in step (b) above, to predict DNA methylation patterns from DNA sequence reads; a Bayesian non-homogenous Hidden Markov Model. However, Chong teaches using a training set of sequence data in conjunction with construction of a Hidden Markov Model [0062] Regarding the field of bioinformatics, an alignment similar to that shown in FIG. 2 may be used for the training of DNA sequencing models; para [0034]; Additionally, embodiments discussed may also be used to increase the efficiency of other applications that utilize Hidden Markov Models, such as handwriting recognition, image processing, and bioinformatics". An artisan of ordinary skill in the art would have recognized that the method of Chong could have been applied to teaching of Shendure concerning determining and predicting the predicted DNA methylation pattern of the cfDNA or gDNA from a subject. Consequently, it would have been obvious for one of ordinary skill in the art to combine all of the claim limitations, with the 
In KSR Int 'l v. Teleflex, the Supreme Court, in rejecting the rigid application of the teaching, suggestion, and motivation test by the Federal Circuit, indicated that “The principles underlying [earlier] cases are instructive when the question is whether a patent claiming the combination of elements of prior art is obvious. When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability.” KSR Int'l v. Teleflex lnc., 127 S. Ct. 1727, 1740 (2007).
Applying the KSR standard of obviousness to Shendure and Chong we conclude that the combination of Chong’s HMM modeling procedures for bioinformatic data such as sequence data, using reference and training information with the modeling performed by Shendure which is drawn to sequencing data, and represents a combination of known elements which yield the predictable result of data which best fits the selected model, and has the requisite specificity and selectivity. The use of the Bayesian hidden Markov model on methylation data patterns as taught by Shendure in this combination would further serve to achieve the predictable result of more statistically sound results. Such a combination is merely a "predictable use of prior art elements according to their established functions." KSR Int’l 7, 127 S. Ct. at 1740.

With respect to claim 38, Shendure teaches enzyme digestion to promote fragmentation (para [0094]). However, neither Shendure nor Chong teaches the enzyme is capable of cutting the DNA at hypersensitive sites. However, Lo teaches that enzymes capable of cutting the DNA at the required hypersensitive sites (para [0078]; DNase I or MNase; para [00107]). An artisan of ordinary skill in the art would have recognized that using an enzyme that is capable of cutting the DNA at hypersensitive sites would have provided insights about linker domains between nucleosomes and that nucleosome occupancy and positioning is a function of methylation patterns in part, so that the fragmentation patterns derived by Lo would be indicative of methylation. Consequently, it would have been obvious for one of ordinary skill in the art to combine fragmentation by enzyme digest, as taught by Shendure, with the enzyme is capable of cutting the DNA at hypersensitive sites, as taught by Lo, because it would have enabled gaining information about inaccessible site due to nucleosome occupancy and other DNA regions prima facie obvious to one of ordinary skill in the art at the time of the invention absent evidence to the contrary.
With respect to claim 39, Lo further teaches the enzyme is Deoxyribonuclease I (DNase I) (para [00107]).
As to claim 40, Lo further teaches that the enzyme is a transposase (para [0078]).
With respect to claim 41, Lo teaches a transposase (para [0078]). However, it was well-known in the art that DDE transposase enzyme such as a prokaryotic transposase enzyme from Tn3, Tn5, Tn7, and TnlO were frequently used to cleave DNA used in NGS sequencing, making the claim obvious, based on the teaching of Lo.
With respect to claims 42, Shendure further teaches that the sample comprises a limited amount of DNA para [0103]; The methylation assay was performed on 4 ul bisulfite-converted genomic DNA at 50 ng/ul").
	With respect to claim 43, binary methylation encoding is a type of scoring encompassed by Shendure [0091-0111].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0085406 A1 having priority to at least 4/14/16, Mortimer et al. Methods for the early detection of cancer, using cfDNA, and one of the markers is methylation. HMM are contemplated.
US 2019/0177792 A1 the PG Pub of this application. (Liu et al.)
US 2014/0093873 A1, Tynan et al. Processes for methylation based enrichment of fetal nucleic acid from a maternal sample for non-invasive pre-natal diagnosis.

	Adalsteinsson et al. (November, 2017) Scalable whole-exome sequencing of cell free DNA reveals high concordance with metastatic tumors. Nature Communications 8:1324.  Inventors’ work post filing.
	Bonneville et al. (2013) A hidden Markov model to identify combinatorial epigenetic refulation patterns for estrogen receptor alpha target genes.  Bioinformatics 29(1) p22-28.
	Diep, D.H. (2017) Novel molecular and bioinformatics approaches to investigate DNA methylation in human epigenome. Dissertation, UC San Diego, USA. 152 pages.
	Fan et al. (2008) histone methylation marks play important roles in predicting the methylation status of CpG islands. Biochemical and biophysical research communications 374: 559-564.
	Fan et al. (2016) Methods for genome-wide DNA methylation analysis in human cancer. Briefings in Functional Genomics 15(6) p432-442. Discusses common computational methods for calling DMR.
	Hansen et al. (2012) BSmooth: from whole genome bisulfite sequencing reads to differentially methylated regions.  Genome Biology 13:R83.  Uses low coverage WGS data.
	Jiang et al. (2014) Methy-pipe: an integrated bioinformatics pipeline for whole genome bisulfite sequencing data analysis. PLOS One 9(6) e100360.
	Ernst et al. (2015) Large-scale imputation of epigenomic datasets for systematic annotation of diverse human tissues.  Nature Biotechnology 33(4) p364.  Discloses chromImpute.

	Park et al. (2014) MethylSig: a whole genome DNA methylation analysis pipeline. Bioinformatics 30(17) 2414-2422. 
	Saito et al. (2014) Bisulfighter: accurate detection of methylated cytosines and differentially methylated regions. Nucleic Acids Research 42(6) e45.  Uses “the expectation-maximization algorithm for HMMs to adjust parameters for each data set.  Coverage, sequence length, context and quality are addressed.
	Stockwell et al. (2014) DMAP: differential methylation analysis package for RRBS and WGBS data. Bioinformatics 30(13) 1814-1822. A fragment based approach for investigating DNA methylation patterns for reduced representation bisulphite sequencing data.
	Sun et al. (2014) MOABS: model based analysis of bisulfite sequencing data. Genome Biology 15:R38. Beta-binomial hierarchical model.
	Sun et al. (2015) base resolution methylome profiling: considerations in platform selection, data preprocessing and analysis. Epigenomics 7(5) 813-828. Reviews details of various platforms and workflows and why the details are important.
	Teng et al. (2011) Empirical bayes model comparisons for differential methylation analysis. IEEE Int workshop on genomic signal processing and statistics. Dec 4-6, 2011 San Antonio Texas, USA p9-13.
	Whitaker et al. (2015) predicting the human epigenome from DNA motifs. Nature methods 12(3) 265-280.  Presents the Epigram pipeline that predicts histone modification and DNA methylation patterns from DNA motifs. Uses Random Forest classifiers.
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY K ZEMAN whose telephone number is 5712720723.  The examiner can normally be reached on 8am-2pm M-F.  Email may be sent to mary.zeman@uspto.gov if the appropriate permissions have been filed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571 272 9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/MARY K ZEMAN/            Primary Examiner, Art Unit 1631